Exhibit 10.1




EXECUTION VERSION




REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE AGREEMENT




THIS REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE AGREEMENT (this
“Agreement”) dated as of June 5, 2009 (this “Agreement”) is by and between
ROOMLINX, INC., a Nevada corporation (the “Borrower”), and CENFIN LLC, a
Delaware limited liability company (the “Lender”).




WHEREAS, the Borrower may, from time to time request Revolving Loans from the
Lender, and the parties wish to provide for the terms and conditions upon which
such Revolving Loans, if made by Lender in its sole discretion, shall be made;




NOW THEREFORE, in consideration of any Revolving Loan hereafter made to the
Borrower by the Lender, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Borrower, the
parties hereto agree as follows:




ARTICLE 1

DEFINITIONS




1.1

Defined Terms.  As used in this Agreement, the following terms have the meanings
specified below:




“Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”,
“General Intangibles”, “Goods”, “Instruments”, “Instruments”, “Inventory”,
“Investment Property”, “Letter-of-Credit Rights”, “Proceeds”, “Software”,
“Supporting Obligations” and “Tangible Chattel Paper” shall have the respective
meanings assigned to such terms in the UCC.




“Amendment to Registration Rights Agreement” means an amendment to the
Registration Rights Agreement, made as of July 31, 2008 between the Borrower and
the investor signatory thereto adding the Warrant Shares to the definition of
“Registrable Securities” thereunder.




“Asset Value” means the aggregate amount for the Company’s assets as set forth
on the Company’s most recent quarterly financial statements filed with the SEC.




“Borrower” means RoomLinX, Inc.




“Borrowing” means a Revolving Loan made by the Lender on a single date under
this Agreement.








--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed.




“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than one-third of the voting rights or equity
interests in the Borrower; (ii) a replacement of more than one-half of the
members of the Borrower's board of directors in a twelve month period that is
not approved (as evidenced by such directors’ votes at one or more meetings of
the board of directors convened for such purpose) by those individuals who are
members of the board of directors on the date which commences such twelve month
period (or other directors previously approved by such individuals); (iii) a
Fundamental Transaction, a merger or consolidation of the Borrower or any
Subsidiary or a sale or distribution of more than one-half of the assets of the
Borrower in one or a series of related transactions, unless following such
transaction or series of transactions, the holders of the Borrower's securities
prior to the first such transaction continue to hold at least two-thirds of the
voting rights and equity interests in the surviving entity or acquirer of such
assets; (iv) a recapitalization, reorganization or other transaction involving
the Borrower or any Subsidiary that constitutes or results in a transfer of more
than one-third of the voting rights or equity interests in the Borrower, unless
following such transaction or series of transactions, the holders of the
Borrower's securities prior to the first such transaction continue to hold at
least two-thirds of the voting rights and equity interests in the surviving
entity or acquirer of such assets and one-half or more of the Board of Directors
of the Borrower remain the same; (v) consummation of a “Rule 13e-3 transaction”
as defined in Rule 13e-3 under the Exchange Act with respect to the Borrower, or
(vi) the execution by the Borrower or its controlling shareholders of an
agreement providing for or reasonably likely to result in any of the foregoing
events.




“Closing Date” means the date hereof.




“Common Stock” means the common stock of the Borrower, par value $.001 per share
or any other securities into which such common stock may hereafter be
reclassified.




“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, or could reasonably be expected
to, unless cured or waived, become an Event of Default.




“Event of Default” has the meaning assigned to such term in Section 8.1.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.




“Exercise Price” has the meaning assigned to such term in Section 3.1.




“Fundamental Transaction” means, if at any time while a Revolving Credit Note is
outstanding, (i) the Borrower effects any merger or consolidation of the
Borrower with or into another Person, (ii) the Borrower effects any sale of all
or substantially all of its assets in one or a





2







--------------------------------------------------------------------------------

series of related transactions, (iii) any tender offer or exchange offer
(whether by the Borrower or another Person) is completed pursuant to which
holders of Common Stock tender or exchange their shares for other securities,
cash or property, or (iv) the Borrower effects any reclassification of the
Common Stock or any compulsory share exchange pursuant to which the Common Stock
is effectively converted into or exchanged for other securities, cash or
property.




“GAAP” means United States Generally Accepted Accounting Principles.




“Indebtedness” shall mean all indebtedness of the Company for borrowed money,
including without limitation, all outstanding Revolving Loans, but excluding
trade payables incurred in the ordinary course.




“Interest Payment Date” has the meaning set forth in Section 2.1(c).




“Lender” means Cenfin LLC.




“Loan Documents” means this Agreement and the Revolving Credit Notes.  




“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, (ii) a material and
adverse effect on the results of operations, assets, properties, prospects,
business or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, or (iii) a material and adverse impairment to
the Borrower’s ability to perform on a timely basis its obligations under this
Agreement.




“Obligations” means any and all obligations and liabilities of the Borrower now
or hereafter arising under this Agreement and all of the other Transaction
Documents, whether for principal, interest, fees, expenses, indemnities or
otherwise, and whether primary, secondary, direct, indirect, contingent, fixed
or otherwise (including obligations of performance).




“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party, or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.




“Revolving Credit Commitment” has the meaning set forth in Section 2.1.




“Revolving Credit Note(s)” means the promissory notes, substantially in the form
of Exhibit A annexed hereto, issued by the Borrower in favor of the Lender
pursuant to Section 2.1(f).




“Revolving Credit Period” means the period from and including the Closing Date
to the earlier of (a) June 5, 2014 or (b) the date of termination of the
Revolving Credit Commitment, as terminated by the Lender pursuant to Section
8.1.




“Revolving Loan” means a loan made by the Lender pursuant to Section 2.1.





3







--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission.




“Securities Act” means the Securities Act of 1933, as amended.




“Subsidiary” means any “subsidiary” of the Borrower as defined in Rule 1-02(x)
of Regulation S-X promulgated by the Commission under the Exchange Act.




“Transaction Documents” means this Agreement, the Revolving Credit Notes, the
Amendment to Registration Rights Agreement, the Warrant, the Intellectual
Property Security Agreement, the Control Agreements and all other agreements,
instruments and documents executed in connection therewith, in each case as the
same may at any time be amended, supplemented, restated or otherwise modified
and in effect.




“Trade Secret Rights” means all rights in all material United States trade
secrets and proprietary information necessary to operate the business of the
Borrower.




“UCC” means the Uniform Commercial Code as the same may be in effect on the date
hereof and from time to time in the State of New York; provided, that if by
reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect on or after the date hereof in any other jurisdiction, “UCC” means
the Uniform Commercial Code as in effect in such other jurisdiction for the
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy.




“Warrant” has the meaning assigned to such term in Section 3.1.




“Warrant Shares” has the meaning assigned to such term in Section 3.1.




ARTICLE 2

THE REVOLVING CREDIT FACILITY




2.1

Revolving Loans.




(a)

Revolving Credit Commitment.  Subject to and upon the terms and conditions set
forth herein, Lender, at the request of the Borrower, agrees to lend to the
Borrower, from time to time during the Revolving Credit Period, such Revolving
Loans as may be requested by the Borrower in an aggregate principal amount not
to exceed $5,000,000.00 outstanding at any time (the “Revolving Credit
Commitment”); provided, that each Borrowing shall be in a principal amount of at
least $20,000 and no more than $500,000.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Revolving Loans.




(b)

Funding of Revolving Loans.  The Revolving Loans shall be disbursed, as the
Borrower shall direct, upon the satisfaction of the conditions set forth in
Sections 7.1 and 7.2





4







--------------------------------------------------------------------------------

hereof.  The Borrower shall deliver to the Lender a written request for a
Revolving Loan not later than 10 Business Days prior to the proposed funding
date thereof.  Each such written request required under this Section 2.1(b)
shall specify the requested amount of the proposed Borrowing and the proposed
borrowing date.




(c)

Interest on Revolving Loans.  Each Revolving Loan shall bear interest at the
annual rate of 9%.  Accrued interest on each Revolving Loan shall be payable in
arrears, in cash on each September 5, December 5, March 5, and June 5 (an
“Interest Payment Date”).  All interest shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  Notwithstanding the
foregoing, the first interest payment in respect of any Revolving Loan shall be
the first Interest Payment Date after ninety (90) days following the borrowing
of such initial Revolving Loan.  Upon and after the occurrence of an Event of
Default, each Revolving Loan shall bear interest on its principal amount
outstanding from time to time at a rate per annum of 13% (the "Default Rate").
  In no contingency or event whatsoever shall interest charged hereunder or
under any Revolving Credit Note, however such interest may be characterized or
computed, exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
 In the event that such a court determines that the Lender has received interest
hereunder in excess of the highest rate applicable hereto, the Lender shall
promptly refund such excess interest to the Borrower.




(d)

Repayment of Revolving Loans.  The outstanding  principal amount of each
Revolving Loan and all accrued and unpaid interest thereon shall become due on
the fifth anniversary of each Revolving Loan, if not sooner paid in full as
provided in this Agreement or in the Revolving Credit Note applicable thereto.
 Any and all such payments hereunder and under any Revolving Credit Note
(including, without limitation, any prepayments pursuant to Section 2.3) shall
be made to the Lender at such place as the Lender directs the Borrower in
writing.  Any and all payments hereunder and under any Revolving Credit Note
(including, without limitation, any prepayments pursuant to Section 2.3) shall
be applied first to accrued and unpaid interest and the remainder to principal.
  




(e)

Loan Accounts.  Lender shall maintain an account evidencing the indebtedness of
the Borrower to Lender resulting from each Revolving Loan made by Lender,
including the amounts of principal and interest payable and paid to Lender from
time to time hereunder.  Lender shall maintain accounts in which it shall record
the amount of each Revolving Loan made hereunder, the amount of any principal or
interest due and payable or to become due and payable from the Borrower to
Lender hereunder and the amount of any sum received by the Lender hereunder.
 All such accounts maintained by Lender pursuant to this Section 2.1(e) shall be
conclusive absent manifest error of the amount of the Revolving Loans made by
the Lender to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  




(f)

Revolving Credit Note.  On the date of each Revolving Loan, the Borrower shall
execute and deliver to Lender a Revolving Credit Note, substantially in the form
attached hereto as Exhibit A, in the aggregate principal amount thereof.





5







--------------------------------------------------------------------------------




2.2

Funding of Borrowings.




(a)

Funding of Borrowings.  Lender shall make each Revolving Loan to be made by it
hereunder on the proposed funding date thereof by wire transfer of immediately
available funds to the account of Borrower most recently designated by it for
such purpose by notice to the Lender in accordance with Section 2.1(b).  




2.3

Prepayment of Revolving Loans.




(a)

Optional Prepayment of Revolving Loans.  The Borrower shall have the right at
any time and from time to time to prepay any Revolving Loan in whole or in part.




(b)

Notification of Certain Prepayments.  The Borrower shall notify the Lender not
later than three Business Days before the date of such prepayment, specifying
the Revolving Loan Note or Notes to be prepaid.




(c)

Prepayments Accompanied by Interest.  All prepayments of any Revolving Loan
shall be accompanied by accrued interest through the date of prepayment,
including, without limitation, any interest subject to the Default Rate.  




ARTICLE 3




ISSUANCE TO LENDER OF

COMMON STOCK PURCHASE WARRANTS




3.1

Warrant Issuance.




Simultaneously with the making of each Revolving Loan, the Borrower agrees to
issue to Lender (i) a common stock purchase warrant in the form attached hereto
as Exhibit B, exercisable for a three year period, to purchase up to that number
of shares of Common Stock equal to 50% of the principal amount funded in respect
of such Revolving Loan divided by the Exercise Price of  $.02 per share (subject
to adjustment as provided in the Warrant).




ARTICLE 4

SECURITY INTEREST




4.1.

Grant of Security Interest.  As security for the payment of all Revolving Loans
now or in the future made by the Lender hereunder and for the payment or other
satisfaction of all other Obligations, the Borrower hereby assigns to Lender and
grants to the Lender a continued security interest in the following property,
whether now owned, existing, acquired or arising and wherever now or hereafter
located (collectively, the “Collateral”):




(a)

all Accounts, cash and all Goods whose sale, lease or other disposition by the
Borrower has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, the Borrower;





6







--------------------------------------------------------------------------------




(b)

all Chattel Paper (including, without limitation, all Electronic Chattel Paper
and all Tangible Chattel Paper), Equipment, Instruments, Documents and General
Intangibles (including, without limitation, all patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, goodwill,
copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification);




(c)

all Inventory;




(d)

all Goods (other than Inventory);




(e)

all Investment Property;




(f)

all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by the Borrower with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;




(g)

all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);




(h)

all Commercial Tort Claims;




(i)

all computer programs of the Borrower and all intellectual property rights
therein and all other proprietary information of the Borrower, including, but
not limited to, Trade Secret Rights;




(j)

all Contracts, together with all Contract Rights arising thereunder;




(k)

all Permits;




(l)

all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;




(m)

all Supporting Obligations;




(n)

any other property of the Borrower now or hereafter in the possession, custody
or control of the Lender or any agent or any parent, affiliate or subsidiary of
the Lender or any participant with the Lender in the Revolving Loans, for any
purpose (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise); and




(o)

all additions and accessions to, substitutions for, and replacements, products
and Proceeds of the foregoing property, including, without limitation, proceeds
of all





7







--------------------------------------------------------------------------------

insurance policies insuring the foregoing property, and all of the Borrower’s
books and records relating to any of the foregoing and to the Borrower’s
business.




4.2.

Preservation of Collateral and Perfection of Security Interests Therein.  The
Borrower shall, at the Lender’s request, at any time and from time to time,
authenticate, execute and deliver to the Lender such financing statements,
documents and other agreements and instruments (and pay the cost of filing or
recording the same in all public offices deemed necessary or advisable by the
Lender) and do such other acts and things or cause third parties to do such
other acts and things as the Lender may deem necessary or desirable in its sole
discretion in order to establish and maintain a valid, attached and perfected
security interest in the Collateral in favor of the Lender (free and clear of
all other liens, claims, encumbrances and rights of third parties whatsoever,
whether voluntarily or involuntarily created, except liens expressly permitted
hereunder) to secure payment of the Obligations, and in order to facilitate the
collection of the Collateral.  The Borrower irrevocably hereby makes,
constitutes and appoints the Lender (and all persons designated by the Lender
for that purpose) as the Borrower’s true and lawful attorney and agent-in-fact
to execute and file such financing statements, documents and other agreements
and instruments and do such other acts and things as may be necessary to
preserve and perfect the Lender’s security interest in the Collateral.  The
Borrower further agrees that a carbon, photographic, photostatic or other
reproduction of this Agreement or of a financing statement shall be sufficient
as a financing statement.  The Borrower further ratifies and confirms the prior
filing by the Lender of any and all financing statements which identify the
Borrower as debtor, Lender as secured party and any or all Collateral as
collateral.




ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BORROWER




The Borrower represents and warrants to the Lender that:




5.1

Organization, Good Standing and Qualification.  The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to carry on
its business as presently conducted or proposed to be conducted.  The Borrower
is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.




5.2

Capitalization.  As of the date hereof, the authorized capital stock of the
Borrower consists of:




(a)

5,000,000 shares of preferred stock, par value $.20 per share (“Preferred
Stock”), of which 720,000 shares have been designated as Series A Preferred
Stock, all of which are issued and outstanding.  The rights, privileges and
preferences of the Series A Preferred Stock are as stated in the Articles of
Incorporation of the Borrower.  All of the outstanding shares of Preferred Stock
have been duly authorized and are fully paid and nonassessable; and








8







--------------------------------------------------------------------------------

(b)

1,500,000,000 shares of Common Stock, par value $.001 per share, 267,394,031
shares of which are issued and outstanding.  All of the outstanding shares of
Common Stock have been duly authorized and are fully paid and nonassessable.




5.3

Authorization.  All corporate action on the part of the Borrower necessary for
the authorization, execution and delivery of this Agreement and the other
Transaction Documents and the authorization, issuance and delivery of the
Revolving Credit Notes, Warrants and shares of Common Stock issuable upon
exercise of the Warrants (the “Warrant Shares”) has been taken, and each
Transaction Document, when executed and delivered by the Borrower, and assuming
due execution and delivery by the Lender (as appropriate), shall constitute a
valid and legally binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.




5.4

Valid Issuance of Warrants and the Warrant Shares.  The Warrants and the Warrant
Shares, when issued, sold and delivered in accordance with the terms hereof for
the consideration expressed herein, will be duly and validly issued, fully paid
and nonassessable and free of restrictions on transfer other than restrictions
on transfer under applicable state and federal securities laws.




5.5

No Conflicts.  The Borrower is not in default under any agreement to which it is
a party, the effect of which will materially adversely affect performance by the
Borrower of its obligations pursuant to and as contemplated by the terms and
provisions of this Agreement or any of the Transaction Documents.  The
execution, delivery and performance of each Transaction Document and any other
documents to be executed and delivered by the Borrower and the consummation by
the Borrower of the transactions contemplated thereby do not and will not (i)
conflict with or violate any provision of the Borrower's or any Subsidiary's
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Borrower or Subsidiary debt or
otherwise) or other understanding to which the Borrower or any Subsidiary is a
party or by which any property or asset of the Borrower or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Borrower or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Borrower or a Subsidiary is bound or affected; except
in the case of each of clauses (ii) and (iii), such as could not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect.  




5.6

Filings, Consents and Approvals.  The Borrower is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in





9







--------------------------------------------------------------------------------

connection with the execution, delivery and performance by the Borrower of the
Transaction Documents, other than (i) filings required by state securities laws,
(ii) the filing of a Notice of Sale of Securities on Form D with the SEC under
Regulation D of the Securities Act and (iii) those that have been made or
obtained prior to the date of this Agreement.




5.7

SEC Reports; Financial Statements.  The Borrower has filed all reports required
to be filed by it under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof (the foregoing materials together
with all other reports filed by the Borrower with the Commission being
collectively referred to herein as the "SEC Reports" and, together with the
Schedules to this Agreement (if any), the "Disclosure Materials").  As of their
respective dates, the SEC Reports filed by the Borrower with the Commission
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports filed by the Borrower with the
Commission, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Borrower
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Borrower and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.




5.8

Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports, except as set forth in the SEC Reports, (i) the
Borrower has not altered its method of accounting or the identity of its
auditors, (ii) the Borrower has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (iii) the Borrower has not issued any equity securities.  The
Borrower does not have pending before the Commission any request for
confidential treatment of information.




5.9

Litigation.  There is no action which (i) adversely affects or challenges the
legality, validity or enforceability of any Transaction Document, the Warrants
or the Warrant Shares or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.  Neither the Borrower nor any Subsidiary, nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Borrower, there is not pending any
investigation by the Commission involving the Borrower or any current or former
director or officer of the Borrower (in his or her capacity as such).  




5.10

Compliance.  Neither the Borrower nor any Subsidiary (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of





10







--------------------------------------------------------------------------------

time or both, would result in a default by the Borrower or any Subsidiary
under), nor has the Borrower or any Subsidiary received notice of a claim that
it is in default under or that it is in violation of, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.




5.11

Regulatory Permits.  The Borrower and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and neither the Borrower nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permits.




5.12

Patents and Trademarks.  The Borrower and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Reports and which the failure to so have could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (collectively, the "Intellectual Property Rights").
 Neither the Borrower nor any Subsidiary has received a written notice that the
Intellectual Property Rights used by the Borrower or any Subsidiary violates or
infringes upon the rights of any Person.  To the knowledge of the Borrower, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.




5.13

Insurance.  The Borrower and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Borrower and
the Subsidiaries are engaged.  The Borrower has no reason to believe that it
will not be able to renew its and the Subsidiaries’ existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Borrower’s and such Subsidiaries’ respective lines of business.




5.14

Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Borrower and, to the knowledge
of the Borrower, none of the employees of the Borrower is presently a party to
any transaction with the Borrower or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Borrower, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.





11







--------------------------------------------------------------------------------




5.15

Certain Registration Matters. Assuming the accuracy of the Lender’s
representations and warranties set forth in Article 5, no registration under the
Securities Act is required for the offer and sale of the Revolving Loan Notes,
Warrants or Warrant Shares by the Borrower to the Lender hereunder.  Except as
set forth on Schedule 5.15, the Borrower has not granted or agreed to grant to
any Person any rights (including "piggy-back" registration rights) to have any
securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.




5.16

Investment Company Act.  The Borrower is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.




5.17

Application of Takeover Protections.  The Borrower has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Borrower's
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Lender as a
result of the Lender and the Borrower fulfilling their obligations or exercising
their rights under this Agreement, including, without limitation, the Borrower's
issuance of the Warrants and Warrant Shares and the Lender’s ownership thereof.




5.18

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Borrower to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.  The Lender shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Lender pursuant to written agreements
executed by the Lender, which fees or commissions shall be the sole
responsibility of the Lender) made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.




5.19

General Solicitation.  The Borrower has not offered or sold any Revolving Credit
Note, Warrants or Warrant Shares by means of any advertisement, article, notice
or other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.




5.20

Foreign Corrupt Practices Act; OFAC.  Neither the Borrower nor to the knowledge
of the Borrower, any agent or other Person acting on behalf of the Borrower,
has, directly or indirectly, (i) used any funds, or will use any proceeds from
the sale of the Securities, for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Borrower (or made by any Person acting on the Borrower's behalf of which the
Borrower is aware) or any members of their respective management which is in
violation of any legal requirement, or (iv) has violated





12







--------------------------------------------------------------------------------

in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder.  In addition, the
Borrower shall (x) ensure, and cause each Subsidiary to ensure, that no Person
who owns a controlling interest in or otherwise controls the Borrower or any
Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (y) not use or permit the use of the proceeds of the Revolving
Loans to violate any of the foreign asset control regulations of OFAC or any
enabling statute or Executive Order relating thereto, and (z) comply, and cause
each Subsidiary to comply, with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended.




5.21

Disclosure.  All disclosure provided to the Investors regarding the Borrower and
its businesses and the transactions contemplated hereby, furnished by or on
behalf of the Borrower (including their respective representations and
warranties set forth in this Agreement and the disclosure set forth in any
diligence report or business plan provided by the Borrower or any Person acting
on the Borrower’s behalf) are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.




5.22

Title to Property.  The Borrower holds and will hold all right, title, and
interest in and to its properties, including the Collateral, free and clear of
all liens, claims and encumbrances, except as permitted under this Agreement.




5.23

Taxes.  The Borrower has filed all state and federal income tax returns that are
required to be filed, and has paid all taxes shown to be due on such returns and
such assessments received by the Borrower to the extent that the same had become
due.




5.24

Representations and Warranties to be Continuing.  All of the foregoing
representations and warranties will be true at the date of the initial
disbursement and at the dates of all subsequent disbursements of the Revolving
Loans.  All representations, warranties, covenants, and agreements made herein
or in any certificate or other document delivered to the Lender by or on behalf
of the Borrower shall be deemed to have been relied upon by the Lender
notwithstanding any investigation heretofore or hereafter made by the Lender or
on its behalf, and shall survive the making of any or all of the disbursements
contemplated hereby and shall continue in full force and effect as long as there
remains unpaid any obligation to the Lender hereunder or under any of the
Transaction Documents.




ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF THE LENDER




The Lender hereby represents and warrants to the Borrower that:

6.1

Authorization.  The Lender has full power and authority to enter into this
Agreement.  This Agreement, when executed and delivered by the Lender, will
constitute a valid and legally binding obligation of the Lender, enforceable in
accordance with its terms, except as





13







--------------------------------------------------------------------------------

limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of a specific performance, injunctive relief, or other
equitable remedies.

6.2

Disclosure of Information.  The Lender has had an opportunity to discuss the
Borrower’s business, management, financial affairs and the terms and conditions
of the offering of the Revolving Credit Notes, Warrant and Warrant Shares with
the Borrower’s management and have had an opportunity to review the Borrower’s
facilities and has had all questions related thereto answered to the full
satisfaction of the Lender.  The Lender understands that such discussions and
any written information delivered by the Borrower to the Lender were intended to
describe the aspects of the Borrower’s business which the Lender believe to be
material. The Lender understands that no Person other than the Borrower has been
authorized to make any representation and if made, such representation may not
be relied on.  The Borrower has not, however, rendered any investment advice to
the Lender with respect to the suitability of the purchase of any of the
Revolving Credit Note, Warrants or Warrant Shares or an investment in the
Borrower.  

6.3

Restricted Securities.  The Lender understands that the Warrants and Warrant
Shares have not been, and will not be, registered under the Securities Act by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Lender’ representations as
expressed herein.  The Lender understands that the Warrants and Warrant Shares
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Lender must hold the Warrants or
Warrant Shares indefinitely unless they are registered with the Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  The Lender acknowledges that the
Borrower has no obligation to register or qualify the Warrants or Warrant Shares
for resale except as may be specifically set forth herein.  The Lender further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Warrants and
Warrant Shares, and on requirements relating to the Borrower which are outside
of the Lender’ control, such as the Borrower’s timely filing of periodic reports
in accordance with the Exchange Act, which the Borrower is under no obligation
to and may not be able to satisfy.  Subject to the foregoing, nothing contained
herein shall be deemed a representation or warranty by the Lender to hold the
Warrants or Warrant Shares for any period of time.

6.4

No Need for Liquidity. The Lender has no need for liquidity in connection with
its purchase of the Warrants or Warrant Shares.  The Lender has the ability to
bear the economic risks of the Lender’s purchase of the Warrants or Warrant
Shares for an indefinite period to time.

6.5

Legends.  The Lender understands that the Warrants or Warrant Shares and any
securities issued in respect of or exchange for the Warrants or Warrant Shares,
may bear one or all of the following legends:

(a)

“THESE SECURITIES AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE





14







--------------------------------------------------------------------------------

COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE BORROWER.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.”

(b)

Any legend required by the securities laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended.

6.6

Accredited Investor.  The Lender is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act (an “Accredited
Investor”) and either (i) was not organized for the specific purpose of
acquiring the Warrants and the Warrant Shares or (ii) each of its equity owners,
members or partners, as the case may be, is an Accredited Investor.

6.7

Brokers.  No finder or broker was or is engaged by the Lender in connection with
this Agreement.  

ARTICLE 7

CONDITIONS




7.1

Closing Date.  The Closing Date shall be the date on which each of the following
conditions is satisfied or waived:




(a)

Revolving Credit Note.  The Lender shall have received the duly completed and
executed Revolving Credit Note.




(b)

Amendment to Registration Rights Agreement.  The Lender shall have received the
duly completed and executed Amendment to Registration Rights Agreement.




(c)

Authorization Documents.  The Lender shall have received the Borrower’s (a)
charter (or similar formation document), certified by the appropriate
governmental authority; (b) good standing certificates in its state of formation
and in each other state requested by the Lender; (c) bylaws (or similar
governing instrument); (d) resolutions of its board of directors (or similar
governing body) approving and authorizing the Borrower’s execution, delivery and
performance of the Transaction Documents and the transactions contemplated
thereby; and (e) signature and incumbency certificates of its officers executing
any of the Transaction Documents (it being understood that the Lender may
conclusively rely on each such certificate until formally





15







--------------------------------------------------------------------------------

advised by a like certificate of any changes therein), all certified by its
secretary or an assistant secretary (or similar officer) as being in full force
and effect without modification.




(d)

UCC Financing Statements.  The Lender shall have received each document
(including Uniform Commercial Code financing statements) required hereunder or
under law or reasonably requested by the Lender to be filed, registered or
recorded in order to create in favor of the Lender, a perfected lien on the
collateral described therein, prior to any other liens, in proper form for
filing, registration or recording.




(e)

Liens on Property.  The Lender shall have received evidence satisfactory to the
Lender that all real and personal property, fixtures and equipment in which the
Lender is taking a security interest will be free and clear of all liens and
encumbrances of every nature and description other than the security interest in
favor the Lender and security interests and liens to which the Lender shall have
otherwise consented in writing (the “Permitted Liens”).




(f)

Necessary Governmental Permits, Licenses and Authorizations and Consents; Etc.
 The Borrower shall have obtained all permits, licenses, authorizations and
consents necessary or advisable in connection with the transactions contemplated
by this Agreement and each of the foregoing shall be in full force and effect,
in each case other than those the failure to obtain or maintain which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.




7.2

Each Borrowing.  The obligation of Lender to make a Revolving Loan on the
occasion of any Borrowing, is subject to the satisfaction of the following
conditions:




(a)

Representations and Warranties; Covenants.  (i) The representations and
warranties of the Borrower set forth in Article 5 of this Agreement shall be
true and correct in all material respects on and as of the date of such
Borrowing, both before and after giving effect thereto and to the use of the
proceeds thereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, such representation or warranty shall
be or have been true and correct as of such specific date); and (ii) the
Borrower shall be in compliance with each of the covenants set forth in Article
8 of this Agreement, both before and after giving effect to such Borrowing.




(b)

No Defaults.  At the time of, and immediately after giving effect to, such
Borrowing, no Default shall have occurred and be continuing.




(c)

No Material Adverse Effect.  At the time of, and immediately after giving effect
to, such Borrowing, there shall be no facts, events or circumstances then
existing and nothing shall have occurred which shall have come to the attention
of the Lender which constitutes a Material Adverse Effect.




(d)

Security Requirements.  Other than with respect to the initial Borrowing
hereunder, the Borrower shall have satisfied (or the Lender, in its sole
discretion, has waived), each of the requirements set forth in Section 8.16
hereto.








16







--------------------------------------------------------------------------------

(e)

Revolving Credit Note.  The Lender shall have received a duly completed and
executed Revolving Credit Note with respect to the requested Revolving Loan in
the amount of the requested Borrowing, in form and substance satisfactory to the
Lender.




(f)

Other Documents.  The Lender shall have received such other documents as the
Lender may request.




(g)

Officer's Certificate.  The Lender shall have received, duly executed by an
authorized officer of the Company, a certificate certifying that all covenants,
agreements and obligations required by Section 7.2 of this Agreement to be
performed or complied with by the Company prior to or at a Borrowing, have been
performed or complied with.




ARTICLE 8

COVENANTS




The Borrower covenants and agrees with the Lender that so long as the Revolving
Credit Note shall be outstanding:  




8.1

Existence; Conduct of Business.  The Borrower shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business.




8.2

Payment of Obligations.  The Borrower shall pay its obligations (including,
without limitation, all taxes and assessments, special or otherwise, and any
other such charges) which are due and payable. The Borrower may contest the
validity or amount thereof is being contested in good faith by appropriate
proceeding, provided, that (a) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (b) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.




8.3

Maintenance of Properties; Insurance.  (a) The Borrower shall keep and maintain
all of its property (tangible and intangible) necessary or useful to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.  The Borrower shall from time to time make or cause to be made all
necessary and proper repairs, renewals, replacements, additions, and
improvements to their properties so that the business carried on by the Borrower
may be properly and advantageously conducted at all times in accordance with
prudent business management.  (b) The Borrower shall maintain insurance, with
financially sound and reputable insurance companies, as may be required by law
and such other insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, including, without limitation,
business interruption and product liability insurance.  Without limiting the
generality of the foregoing, property and casualty insurance shall be in amounts
and forms insuring the full replacement cost of fixed assets of the Borrower.
 If the Borrower at any time or times hereafter shall fail to obtain or maintain
any of the policies of insurance required above or to pay any premium relating
thereto, then Lender, without waiving or releasing any obligation or default of
the Borrower hereunder, many (but shall be under no obligation to) obtain and
maintain such





17







--------------------------------------------------------------------------------

policies of insurance and pay such premiums and take such other actions with
respect thereto as the Lender deems advisable.  Such insurance, if obtained by
the Lender, may, but need not, protect the Borrower’s interests or pay any claim
made by or against the Borrower with respect to the Collateral.  Such insurance
may be more expensive than the cost of insurance the Borrower may be able to
obtain on its own and may be cancelled only upon the Borrower providing evidence
that it has obtained the insurance as required above.  All sums disbursed by the
Lender in connection with any such actions, including, without limitation, court
costs, expenses, other charges relating thereto and reasonable attorneys’ fees,
shall constitute Revolving Loans hereunder, shall be payable on demand by the
Borrower to the Lender and, until paid, shall bear interest at the highest rate
then applicable to Revolving Loans hereunder.




8.4

Liens and Encumbrances.  The Borrower shall not create, assume, or suffer to
exist any mortgage, deed of trust, pledge, encumbrance, lien, or charge of any
kind (including the charge upon property purchased under conditional sales or
other title retention agreements) upon any of the property or assets of the
Borrower, whether now owned or hereafter acquired, except: (a) liens for taxes
not yet due or which are being contested in good faith by appropriate
proceedings; (b) other liens, charges, and encumbrances incidental to the
Borrower’s business or the ownership of its property and assets which are not
incurred in connection with the borrowing of money or the obtaining of advances
of credit and which do not in the aggregate materially impair the use of such
property or assets in the operation of the Borrower’s business; (c) Permitted
Liens; and (d) purchase money mortgages and other purchase money liens or
security interests (including finance leases) upon any fixed or capital assets
hereafter acquired by the Borrower, provided that no such mortgage, lien, or
security interest shall extend to or cover any other property of the Borrower,
and further provided that the principal amount of the aggregate of all such
indebtedness secured by all such mortgages, liens, and security interests shall
not exceed $50,000.  




8.5

Books and Records, Inspection Rights.  The Borrower shall keep proper books of
records and accounts in which entries are made of all dealings and transactions
in relation to its business and activities which fairly record such transactions
and activities.  The Borrower shall permit any representatives designated by the
Lender to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants as frequently as the Lender deems
appropriate; provided that all such visits shall be on reasonable prior notice,
at reasonable times during regular business hours of the Borrower.




8.6

Compliance with Laws.  The Borrower shall comply with (i) all permits, licenses
and authorizations, including, without limitation, licenses and authorizations,
issued by a governmental authority, (ii) all laws, rules, regulations and orders
of any governmental authority and (iii) all contractual obligations, in each
case applicable to it or its property, except where the failure do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.




8.7

Location of Collateral.  All Collateral now owned by the Borrower is and will
be, and all Collateral hereafter acquired by the Borrower will be, and to the
extent the Collateral consists of intangible property such as accounts, the
records concerning the Collateral will be





18







--------------------------------------------------------------------------------

kept at the Borrower’s facilities at: 2150 West 6th Avenue, Suite H, Broomfield,
CO 80020.  Except in the ordinary course of business, the Borrower shall not
remove the Collateral from its existing location.




8.8

Mergers, Sales of Assets.  The Borrower shall not merge or consolidate with any
other corporation or sell, lease, transfer, or otherwise dispose of all or any
substantial part of the assets of the Borrower or enter into any sale and
leaseback transaction or arrangement with respect to any of the properties of
the Borrower, change the name of the Borrower, or wind up, liquidate or
dissolve, or agree to do any of the foregoing, except that the Borrower may sell
in the ordinary course of business assets or properties no longer necessary for
the proper conduct of the business of the Borrower having a value amounting, in
any single transaction, to not more than $50,000.  The Borrower shall not create
any additional Subsidiaries.  




8.9

Accounts.  Subject to Section 8.16 below, all of the Borrower’s primary
depositary and disbursement accounts shall be subject to account control
agreements in form and substance acceptable to the Lender.




8.10

Permitted Debt.  The Borrower shall not create, incur, assume, or suffer to
exist any funded or current debt, or guarantee, endorse or otherwise be or
become contingently liable in connection with the obligations, stock, or
dividends of any Person, except: (a) debt represented by any Revolving Credit
Note; (b) funded or current debt secured by mortgages and other liens and
retentions permitted hereunder; (c) contingent liabilities arising out of the
endorsement in the ordinary course of business of negotiable instruments in the
course of collection thereof; and (d) current liabilities arising in the
ordinary course of business of the Borrower and which are not incurred for money
borrowed.




8.11

New Leases and Purchases.  The Borrower will not enter into any new leases or
obligations for the purchases of property or for rentals for the use of or
possession of any real or personal property, without the consent of the Lender,
which will not be unreasonably withheld.




8.12

Investments.  The Borrower shall not make or permit to remain outstanding any
loan or advance to, or own, purchase, or acquire any stock or securities of, any
Person, excepting loans to employees not exceeding at any time, in the aggregate
$50,000 outstanding.




8.13

Restricted Payments.  Except for the payment of dividends necessary to pay the
shareholders’ proportionate share of federal and state income taxes the Borrower
shall not pay or declare any dividend on any shares of any class of its capital
stock or make any other distribution on account of any shares of any class of
its stock, or redeem, purchase, or otherwise acquire, directly or indirectly,
any shares of any class of its capital stock, other than regularly scheduled
dividend payments pursuant to the terms governing such existing outstanding
preferred stock as of the Closing Date (provided that no Default has occurred
and is continuing or would result therefrom).




8.14

Transactions with Affiliates.  The Borrower shall not, directly or indirectly,
purchase, acquire or lease any material property or service from, or sell,
transfer, or lease any material property or service to, any Affiliate (as
hereinafter defined) except in the usual, regular,





19







--------------------------------------------------------------------------------

and ordinary course of business of the Borrower and upon fair and reasonable
terms no less favorable to the Borrower than would result from arm’s-length
bargaining with an unaffiliated Person.  For purposes of this Agreement,
“Affiliate” shall mean: any person or entity, directly or indirectly, through
one or more intermediaries, controlling, controlled by, or under common control
with the Borrower; or any director, officer, trustee, or shareholder of the
Borrower or any entity, directly or directly, through one or more
intermediaries, controlling, controlled by, or under common control with the
Borrower.




8.15

Use of Proceeds.  The proceeds of the Revolving Loans will be used only for (i)
the purchase of equipment in connection with contractual agreements to supply
the services provided by the Borrower to hotels and similar establishments and
(ii) fees and expenses incurred in connection with the transactions contemplated
by this Agreement.




8.16

Security Matters.  (a) No later than July 1, 2009 and each year thereafter as
long as any sums are due to the Lender, the Borrower shall provide to the Lender
evidence of the insurance required to be maintained pursuant to Section 8.3,
together with endorsements naming the Lender as the lenders’ loss payee and/or
additional insured, as applicable.  




(b)

No later than July 15, 2009, the Borrower shall provide to the Lender, in form
and substance satisfactory to the Lender, a duly executed original of a
trademark security agreement relating to Borrower’s rights in and to all
trademarks in favor of the Lender, together with all instruments, documents and
agreements executed pursuant thereto (the “Intellectual Property Security
Agreement”).




(c)

No later than August 1, 2009, the Borrower shall provide to the Lender, in form
and substance satisfactory to the Lender, duly executed account control
agreements with respect to all of the Borrower’s primary depositary and
disbursement accounts (collectively, the “Control Agreements”).




8.17

Financial Covenants.  After giving effect to any Revolving Loan, the ratio of
the amount of the Company’s total outstanding Indebtedness to its aggregate
Asset Value shall not exceed 3:1.




ARTICLE 9

EVENTS OF DEFAULT




9.1.

Events of Default.  The occurrence of any of the following events shall be
deemed to constitute an “Event of Default” hereunder:




(a)

the Borrower shall fail to pay to the Lender, on the date on which such payment
is due, any principal of any Revolving Loan or any Revolving Credit Note, or the
Borrower shall fail to pay, within ten (10) days after the date on which payment
thereof is due, any installment of interest on any Revolving Loan or any
Revolving Credit Note or any other sum due and payable under this Agreement or
any Transaction Document;








20







--------------------------------------------------------------------------------

(b)

the Borrower shall fail to keep or perform any agreement, undertaking,
obligation, covenant or condition set forth in any Transaction Document;

 

(c)

(i) any representation, warranty or certification made by or on behalf of the
Borrower in connection with or pursuant to this Agreement shall prove to have
been incorrect in any material respect when made or given; or (ii) any
representation, warranty or certification made by or on behalf of the Borrower
in connection with or pursuant to this Agreement, although true in all respects
when such representation, warranty or certification was made or given, proves to
be untrue in any material respect at any subsequent time when such
representation, warranty or certification is operative or applicable and such
representation, warranty or certification continues to be untrue ten (10) days
after written notice from the Lender to the Borrower;




(d)

the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any Transaction Document or any other
document between the Borrower and the Lender within thirty (30) days after such
performance is due;




(e)

default shall have occurred in the payment of any principal, interest or premium
with respect to any indebtedness of the Borrower for borrowed money and such
default shall continue for more than the period of grace, if any, specified
therein and shall not have been effectively waived, or if any such indebtedness
shall be declared due and payable prior to the stated maturity thereof;




(f)

there shall be a loss, theft, or destruction of any of the Collateral which is
not insured or with respect which the insurer denies coverage in an amount in
excess of $50,000 in the aggregate for all such events during any year as
determined by Lender in its sole discretion determined in good faith, or (except
as permitted hereby) there shall be a sale, lease or furnishing under a contract
of service of, any of the Collateral;




(g)

any petition shall be filed or proceeding is commenced for any attachment, levy,
or seizure of any property of the Borrower subject to a lien in favor of the
Lender; or any judgment or judgments, writ or writs, warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $25,000 shall be entered or filed against the Borrower or against any
property or assets of the Borrower and remains unvacated, unbonded or unstayed
for a period of sixty (60) days;




(h)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;








21







--------------------------------------------------------------------------------

(i)

the occurrence or entering into by the Borrower or any Subsidiary, or
consummation of, any Change of Control;




(j)

there shall be, in the reasonable opinion of the Lender, any material adverse
change in the condition (financial or otherwise) of the Borrower;




(k)

the Borrower shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (d) of this
Section 8.1, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; or




(l)

The Borrower shall utilize the proceeds of any Revolving Loan other than as
described in Section 8.15 of this Agreement.




9.2.

Remedies.  After the occurrence of any Event of Default, the Lender shall have
the right in addition to all of the remedies conferred upon the Lender by law or
equity or the terms of any the Transaction Documents, to do any or all of the
following, concurrently or successively, without notice to the Borrower:




(a)

declare the Revolving Credit Notes to be, and the Revolving Credit Notes shall
thereupon become, immediately due and payable, provided that if an Event of
Default described in Section 9.1(h) or 9.1(k) shall occur or exist, the
Revolving Credit Notes shall automatically become immediately due and payable,
without present, demand, protest or notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the Transaction Documents to
the contrary notwithstanding;




(b)

terminate the Lender’s obligations under this Agreement to extend credit of any
kind or to make any disbursement, whereupon the commitment and obligations of
the Lender to extend credit or to make disbursements hereunder shall terminate;
and




(c)

exercise all rights and remedies of a secured party under the UCC and otherwise,
including, without limitation, the right to foreclose the security interest
granted herein by any available judicial or other procedure and/or to take
possession of any or all of the Collateral and the books and records relating
thereto with or without judicial process, for which purpose the Lender may enter
on any or all of the premises where any of the Collateral or books or records
may be situated and take possession and remove the same therefrom; proceed to
protect and enforce its rights or remedies either by suit in equity or by action
at law, or both; require the Borrower to assemble any or all of the Collateral
and any or all certificates of title and other documents relating to the
Collateral at a place designated by the Lender; and exercise in the Borrower's
name all rights with respect to the Collateral, including the right to collect
any and all money due or to become due, endorse checks, notes, drafts,
instruments, or other evidences of





22







--------------------------------------------------------------------------------

payment, receive and open mail addressed to the Borrower, and settle, adjust, or
compromise any dispute with respect to any item of Collateral.  




ARTICLE 10

MISCELLANEOUS




10.1

Indemnification of Lender.  The Borrower will indemnify and hold the Lender and
its members, managers, officers, employees and agents (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any such Investor Party may suffer
or incur as a result of or relating to any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by the
Borrower in this Agreement.  In addition to the indemnity contained herein, the
Borrower will reimburse each Investor Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.




10.2

Further Assurances.  The Borrower agrees that, at any time or from time to time,
upon the written request of the Lender, it will execute and deliver all such
further documents and do all such other acts and things as the Lender may
reasonably request to give effect to this Agreement and the Transaction
Documents.  The Borrower agrees that it will, at its own expense make, execute,
endorse, acknowledge, file and/or deliver to the Lender from time to time such
lists, descriptions and designations of its Collateral, warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
reports and other assurances of instruments and take such further steps relating
to the Collateral and other property or rights covered by the security interest
hereby granted, as the Lender requests to perfect, preserve or protect its
security interest in the Collateral.




10.3

Integration.  The Borrower shall not, and shall use its best efforts to ensure
that no affiliate of the Borrower shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any “security” (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Revolving Credit Notes, Warrants or the Warrant Shares in a manner that
would require the registration under the Securities Act of the sale of the
Revolving Credit Notes, Warrants or the Warrant Shares to the Lender, or that
would be integrated with the offer or sale of the Revolving Credit Notes,
Warrants or the Warrant Shares for purposes of the rules and regulations of any
trading market in a manner that would require stockholder approval of the sale
of the Revolving Credit Notes, Warrants or Warrant Shares to the Lender.




10.4

Acknowledgment of Dilution.  The Borrower acknowledges that the issuance of
Warrant Shares upon exercise of the Warrants will result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial.








23







--------------------------------------------------------------------------------

10.5

Reservation of Shares.  The Borrower shall maintain a reserve from its duly
authorized shares of Common Stock to comply with its exercise obligations under
the Warrants.




10.6

Limitation of Liability.  Notwithstanding anything herein to the contrary, the
Borrower acknowledges and agrees that the liability of Lender arising directly
or indirectly, under this Agreement of any and every nature whatsoever shall be
satisfied solely out of the assets of Lender, and that no affiliate of Lender or
any member or manager thereof shall be personally liable for any liabilities of
Lender.  




10.7

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.




10.8

Governing Law.  This Agreement and the Revolving Credit Notes and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of New York, without giving effect to principles of conflicts of
law.  The Borrower consents to the nonexclusive jurisdiction and venue of the
state or federal courts located in the City of New York.  Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, (a) any
objection that it may now or hereafter have to the laying of venue of any such
legal proceeding in the state or federal courts located in the City of New York
and (b) any right it may have to a trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of this Agreement or any Transaction Document, the
transactions contemplated hereby, or the performance of services hereunder.




10.9

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.




10.10

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.




10.11

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by
overnight courier or sent by fax (upon customary confirmation of receipt), or 48
hours after being deposited in the U.S. mail, as certified or registered mail,
with postage prepaid, addressed to the party to be notified at such party’s
address as set forth on the signature page hereto, or as subsequently modified
by written notice, and if to the Borrower, with a copy to Westerman Ball Ederer
Miller and Sharfstein, LLP, 170 Old Country Road, Suite 400, Mineola, New York
11501, Attn: Alan C. Ederer, Esq., and if to Lender, to 141 W. Jackson #500,
Chicago, IL 60604, with copies to Eric L. Cohen, Esq., Winston & Strawn LLP, 200
Park Avenue, New York, NY 10166-4193 and Wesley G. Nissen, Esq., Winston &
Strawn LLP, 35 West Wacker Drive, Chicago, IL 60601.








24







--------------------------------------------------------------------------------

10.12

Costs and Expenses.  The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Lender (including legal costs) in
connection with the preparation, execution, delivery and administration
(including perfection and protection of Collateral) of this Agreement, the other
Transaction Documents and all other documents provided for herein or delivered
or to be delivered hereunder or in connection herewith (including any proposed
or actual amendment, supplement or waiver to any Transaction Document);
provided, that reimbursement of legal fees in connection with the preparation
and negotiation of the Transaction Documents up to the Closing Date shall not
exceed $5,000, and all reasonable out-of-pocket costs and expenses (including
legal costs) incurred by the Lender after an Event of Default in connection with
the collection of the Obligations and enforcement of this Agreement, the other
Transaction Documents or any such other documents.  All Obligations provided for
in this Section 10.12 shall survive repayment of the Revolving Loans,
cancellation of the Revolving Credit Notes, and termination of this Agreement.




10.13

Entire Agreement.  This Agreement and the Transaction Documents constitute the
entire agreement between the parties hereto pertaining to the subject matter
hereof, any and all other written or oral agreements relating to the subject
matter hereof existing between the parties hereto are expressly canceled, and
may not be modified or amended in any manner other than by supplemental written
agreement executed by the parties hereto.  




[SIGNATURE PAGES FOLLOW]








25







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Revolving Credit, Security
and Warrant Purchase Agreement on and as of the day first written above.




 

 

 

 

 

 

THE BORROWER:

 

 

 

 

 

 

 

 

 

 

 

 

 

ROOMLINX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By /s/ Michael S. Wasik

 

 

 

 

 

 

Name:  Michael S. Wasik

 

 

 

 

 

 

Title:    CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

2150 W. 6th Ave., Unit H

 

 

 

 

 

 

Broomfield, CO  80020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

CENFIN LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By /s/ Matthew Hulsizer

 

 

 

 

 

 

Name:  Matthew Hulsizer

 

 

 

 

 

 

Title:    Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

141 W. Jackson #500

 

 

 

 

 

 

Chicago, IL 60604














































[Signature Page to RoomLinX Revolving Credit, Security and Warrant Purchase
Agreement]





26







--------------------------------------------------------------------------------

EXHIBIT A







FORM OF REVOLVING CREDIT NOTE







$_________

[Date]







FOR VALUE RECEIVED, the undersigned, RoomLinX, Inc., a Nevada corporation (the
“Borrower”), promises to pay to the order of Cenfin LLC (the “Lender”), at the
place and times provided in that certain Revolving Credit, Security and Warrant
Purchase Agreement dated as of June ____, 2009 (together with all amendments and
other modifications, if any, from time to time hereafter made thereto, the
“Agreement”) between the Borrower and the Lender, together with interest to
maturity (whether by lapse of time, acceleration or otherwise) on the balance of
principal remaining from time to time outstanding at a rate per annum equal to
9%.  Interest shall be calculated on the basis of a 360-day year and actual
days.  This Revolving Credit Note is being executed and delivered by the
Borrower pursuant to Section 2.1(f) of the Agreement.  Capitalized terms used
herein and not defined herein shall have the meanings ascribed to them in the
Agreement.




Unless accelerated or prepayable as hereinafter provided or as otherwise
provided in the Agreement, the principal sum outstanding shall be payable on the
fifth anniversary date of this Revolving Credit Note (the “Revolving Credit
Maturity Date”).  Accrued interest shall be paid on each December 5, March 5,
June 5, and September 5 (an “Interest Payment Date”) until this Revolving Credit
Note is fully paid, except that the final payment of interest, if not sooner
paid, shall be due on the Revolving Credit Maturity Date.  Notwithstanding the
foregoing, the first interest payment in respect of this Revolving Credit Note
shall be due and payable on the first Interest Payment Date after ninety (90)
days following the date of this Revolving Credit Note.  If an Event of Default
(as defined in the Agreement) shall occur, the outstanding principal of and
accrued and unpaid interest on this Revolving Credit Note shall become
immediately due and payable as provided in the Agreement without notice.  




All payments on account of the indebtedness evidenced by this Revolving Credit
Note (other than Borrower’s optional prepayments which shall be applied as
provided in the Agreement) shall be applied first to accrued and unpaid interest
and the remainder to principal.  Payments on this Revolving Credit Note shall be
made to the Lender at such place as the Lender directs the Borrower in writing.




This Revolving Credit Note is secured by the Agreement and other documents,
agreements, and instruments executed by the Borrower.  This Revolving Credit
Note is made and delivered pursuant to the Agreement and is subject to the
further terms and conditions thereof, including the right of the holder to
accelerate payment of the principal of and accrued and unpaid interest on this
Revolving Credit Note and other remedies upon the occurrence of an Event of
Default, all of which are hereby incorporated and made a part of this Revolving
Credit Note by reference.





27







--------------------------------------------------------------------------------




Upon and after the occurrence of an Event of Default, the Borrower shall pay
interest at the rate (the “Default Rate”) of 13% per annum.




The principal amount of this Revolving Credit Note shall be subject to
Borrower’s optional prepayment from time to time as provided in the Agreement.
 Any partial prepayments made at the option of the Borrower shall be applied
first to accrued and unpaid interest and the remainder to principal.  All
payments on this Revolving Credit Note shall be payable in lawful currency of
the United States of America in immediately available funds.




Any waiver of any payment due hereunder or the acceptance by the Lender of
partial payments hereunder shall not, at any other time, be taken to be a waiver
of the terms of this Revolving Credit Note or the Agreement or any other
agreement between the Borrower and the Lender.




This Revolving Credit Note is entitled to the benefits of, and evidences
obligations incurred under, the Agreement, to which reference is made for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the obligations
evidenced hereby and on which such obligations may be declared to be immediately
due and payable.




THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.




The Lender and the Borrower hereby waive the right to any jury trial in any
action, proceeding or counterclaim brought by either the Lender or the Borrower
against each other.




The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Agreement) notice of any kind
with respect to this Revolving Credit Note.




In the event the holder of this Revolving Credit Note shall refer this Revolving
Credit Note for collection, the Borrower agrees to pay, in addition to unpaid
principal and interest, all of the costs and expenses incurred in attempting or
effecting collection, including reasonable attorneys’ fees, whether or not suit
is instituted.





28







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Borrower has executed this Revolving Credit
Note as of the day and year first above written.




 

 

 

 

 

ROOMLINX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Michael S. Wasik

 

 

 

 

 

Title:

President





29







--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMMON STOCK PURCHASE WARRANT

THESE SECURITIES AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.

COMMON STOCK PURCHASE WARRANT

To Purchase up to _______ Shares of Common Stock of RoomLinX, Inc.

THIS STOCK PURCHASE WARRANT CERTIFIES that, for value received, [Cenfin, LLC]
(the “Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after the
date hereof (the “Initial Exercise Date”) and on or prior to the close of
business on the third (3rd)  anniversary of the Initial Exercise Date (the
“Termination Date”) but not thereafter, to subscribe for and acquire from
RoomLinX, Inc., a Nevada corporation (the “Company”), _________ shares of common
stock of the Company, par value $.001 per share (“Common Stock”) (the “Warrant
Shares”).  The purchase price of one share of Common Stock (the “Exercise
Price”) under this Warrant shall be $.02, subject to adjustment in accordance
with Section 10.  The Exercise Price and the number of Warrant Shares for which
the Warrant is exercisable shall be subject to adjustment as provided herein.
 The Warrant Shares shall constitute "Registrable Securities" as such term is
defined in that certain Registration Rights Agreement, dated July 31, 2008, by
and among the Company and the investors signatory thereto.  

Section 1. Authorization of Shares.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant in accordance with the provisions of this Warrant, be duly authorized,
validly issued, fully paid and non assessable and free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

Section 2. Exercise of Warrant.





30







--------------------------------------------------------------------------------

(a)

Except as provided in Section 3 herein, exercise of the purchase rights
represented by this Warrant may be made at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by the surrender of
this Warrant and delivery of the Notice of Exercise form annexed hereto duly
executed, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the registered Holder at the
address of such Holder appearing on the books of the Company) and upon payment
of the Exercise Price of the Warrant Shares thereby purchased by wire transfer
or cashier’s check drawn on a United States bank, the Holder shall be entitled
to receive a certificate for the number of Warrant Shares so purchased.
 Certificates for shares purchased hereunder shall be delivered to the Holder
within three (3) business days after the date on which this Warrant shall have
been exercised as aforesaid. This Warrant shall be deemed to have been exercised
and such certificate or certificates shall be deemed to have been issued, and
Holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the date
the Warrant has been exercised by payment to the Company of the Exercise Price
and all taxes required to be paid by the Holder, if any, pursuant to Section 4
prior to the issuance of such shares, have been paid.  If the Company fails to
deliver to the Holder a certificate or certificates representing the Warrant
Shares pursuant to this Section 2(a) by the fifth business day after the date of
exercise, then the Holder will have the right to rescind such exercise.  

(b)

Notwithstanding the foregoing, at any time as the Warrant is exercisable, in
lieu of the payment methods set forth in Section 2(a) above, the Holder may
exchange all or some of this Warrant for Warrant Shares equal to the value of
the amount of the Warrant being exchanged on the date of exchange. If the Holder
makes such a request, the Holder shall tender to the Company this Warrant for
the amount being exchanged, along with written notice of the Holder's election
to exchange some or all of this Warrant, and the Company shall issue to the
Holder the number of Warrant Shares computed using the following formula:




X = Y (A-B)

 A




Where:




X = the number of Warrant Shares to be issued to the Holder;




Y = the total number of Warrant Shares as to which this Warrant is being
exercised;




A = the closing price of the Common Stock on the trading day immediately
preceding the Date of Exercise; and




B = the Exercise Price of one Warrant Share (as adjusted to the date of such
calculation).




All references herein to an "exercise" of the Warrant shall include an exchange
pursuant to this Section 2(b).




(c)

If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Shares,
provided that this Warrant





31







--------------------------------------------------------------------------------

has been surrendered to the Company, deliver to Holder a new Warrant evidencing
the rights of Holder to purchase the unpurchased Warrant Shares called for by
this Warrant, which new Warrant shall in all other respects be identical with
this Warrant.  Notwithstanding the foregoing, any failure by the Company to
deliver a new warrant in accordance with this Section shall not impair in any
way the Holder's exercise or other rights hereunder, and any requirement that
Holder deliver a Warrant for exercise shall be waived until such time as the
Company deliver such Warrant.

(d)

The Company's obligations to issue and deliver Warrant Shares in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of Warrant Shares.  Nothing herein shall
limit a Holder's right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company's failure to
timely deliver certificates representing Warrant Shares upon exercise of the
Warrant as required pursuant to the terms hereof.

Section 3. No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.

Section 4. Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate to
the Holder, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificates for Warrant Shares are to be issued in a name other than the name
of the Holder, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form attached hereto duly executed by the Holder; and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.

Section 5. Closing of Books.  The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

Section 6. Transfer, Division and Combination.

(a)

Subject to compliance with any applicable securities laws and the conditions set
forth in Section 6(e) hereof, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall promptly (but in any event, within 5 business days)
execute and deliver a new Warrant or Warrants in the





32







--------------------------------------------------------------------------------

name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall promptly (but in any
event, within 5 days) issue to the assignor a new Warrant evidencing the portion
of this Warrant not so assigned, and this Warrant shall promptly be cancelled.
 A Warrant, if properly assigned, may be exercised by a new holder for the
purchase of Warrant Shares without having a new Warrant issued.  

(b)

This Warrant may be divided or combined with other Warrants upon presentation
hereof at the aforesaid office of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the Holder or its agent or attorney.  Subject to compliance with
Section 6(a), as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

(c)

The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 6.

(d)

The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.

(e)

If, at the time of the surrender of this Warrant in connection with any transfer
of this Warrant, other than a transfer to an affiliate of such Holder, the
transfer of this Warrant shall not be registered pursuant to an effective
registration statement under the Securities Act and under applicable state
securities or blue sky laws, the Company may require, as a condition of allowing
such transfer, (i) that the Holder or transferee of this Warrant, as the case
may be, furnish to the Company a written opinion of counsel (which opinion shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws
and (ii) that the holder or transferee execute and deliver to the Company an
investment intent letter in form and substance reasonably acceptable to the
Company.

Section 7. No Rights as Shareholder until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.  Upon the surrender of this Warrant and
the payment of the aggregate Exercise Price, the Warrant Shares so purchased
shall be and be deemed to be issued to such Holder as the record owner of such
shares as of the close of business on the later of the date of such surrender or
payment.

Section 8. Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.





33







--------------------------------------------------------------------------------

Section 9. Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.

Section 10. Adjustments of Exercise Price and Number of Warrant Shares.  The
number and kind of securities purchasable upon the exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following.  In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then in each such case the number of Warrant Shares purchasable upon exercise of
this Warrant immediately prior thereto shall be adjusted so that the Holder
shall be entitled to receive the kind and number of Warrant Shares or other
securities of the Company which it would have owned or have been entitled to
receive had such Warrant been exercised in advance thereof.  Upon each such
adjustment of the kind and number of Warrant Shares or other securities of the
Company which are purchasable hereunder, the Holder shall thereafter be entitled
to purchase the number of Warrant Shares or other securities resulting from such
adjustment at an Exercise Price per Warrant Share or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of Warrant Shares purchasable pursuant hereto immediately prior to
such adjustment and dividing by the number of Warrant Shares or other securities
of the Company resulting from such adjustment.  An adjustment made pursuant to
this paragraph shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.

Section 11. Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then the Holder shall have the right thereafter to receive, at
the option of the Holder, upon exercise of this Warrant, the number of shares of
common stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and Other Property receivable upon or as a result
of such reorganization, reclassification, merger, consolidation or disposition
of assets by a Holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such event.  

In case of any such reorganization, reclassification, merger, consolidation or
disposition of assets, the successor or acquiring corporation (if other than the
Company) shall expressly assume, and the Company shall cause such successor or
acquiring corporation to assume in any





34







--------------------------------------------------------------------------------

agreements entered into in connection with any such reorganization,
reclassification, merger, consolidation or disposition of assets, the due and
punctual observance and performance of each and every covenant and condition of
this Warrant to be performed and observed by the Company and all the obligations
and liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined in good faith by resolution of the Board of Directors
of the Company) in order to provide for adjustments of Warrant Shares for which
this Warrant is exercisable which shall be as nearly equivalent as practicable
to the adjustments provided for in this Section 11.  For purposes of this
Section 11, “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock.  The foregoing provisions of
this Section 11 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

Section 12. Notice of Adjustment.  Whenever the number of Warrant Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted as herein provided, the Company
shall give prompt written notice thereof to the Holder, which notice shall state
the number of Warrant Shares (and other securities or property) purchasable upon
the exercise of this Warrant and the Exercise Price of such Warrant Shares (and
other securities or property) after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.

Section 13. Notice of Corporate Action.  If at any time:

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then, in any one or more of such cases (but not in such cases if the rights of
the Holder or holders of Common Stock will not be materially affected thereby,
as for example in the case of a merger to effect a change of domicile), the
Company shall give to Holder (i) at least 20 days’ prior written notice of the
date on which a record date shall be selected for such dividend, distribution or
right or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of





35







--------------------------------------------------------------------------------

any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up, at least 20 days’
prior written notice of the date when the same shall take place.  Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof, and
(ii) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their Warrant Shares
for securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up in accordance with, as applicable, Section 11 hereof.
 Each such written notice shall be sufficiently given if addressed to Holder at
the last address of Holder appearing on the books of the Company and delivered
in accordance with Section 16(d).

Section 14. Authorized Shares.  The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock, a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the trading market upon
which the Common Stock may be listed.

Except and to the extent as waived or consented to in writing by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use reasonable best
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

Section 15.  Compliance with Securities Laws.





36







--------------------------------------------------------------------------------

By acceptance of this Warrant, the Holder hereby represents, warrants and
covenants: (a) that any Warrant Shares purchased upon exercise of the Warrant
shall be acquired for investment only and not with a view to, or for sale in
connection with, any distribution thereof; (b) that the Holder is able to bear
the economic risk of holding such shares as may be acquired pursuant to the
exercise of this Warrant for an indefinite period; (c) that the Holder
understands that the shares of stock acquired pursuant to the exercise of this
Warrant will not be registered under the Securities Act and will be "restricted
securities" within the meaning of SEC Rule 144; and (d) all stock certificates
representing Warrant Shares issued to the Holder upon exercise of this Warrant
may have affixed thereto a legend substantially in the following form:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY STATE.
 THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  




Section 16. Miscellaneous.




(a)

Jurisdiction.  This Warrant shall constitute a contract under the laws of the
State of New York, without regard to its conflicts of laws principles or rules.

(b)

Restrictions.  The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant, if not registered, will have restrictions upon resale
imposed by state and federal securities laws.

(c)

Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies.  If the
Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

(d)

Notices.  Any notice required or permitted by this Warrant shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by
overnight courier or sent by fax (upon customary confirmation of receipt), or 48
hours after being deposited in the U.S. mail, as certified or registered mail,
with postage prepaid, if to the Holder, at the address on record with the
Company for the Holder, and if to the Company, to RoomLinX, Inc., 2150 W. 6th
Ave., Unit N, Broomfield, CO 80020, Attention: CEO, with a copy to Westerman
Ball Ederer Miller and Sharfstein, LLP, 170 Old Country Road, Suite 400,
Mineola, New York 11501, Attn: Alan Ederer, Esq., and if to a Holder, to the
address of such Holder appearing on the books of the Company, with copies to
Eric L. Cohen, Esq., Winston & Strawn LLP, 200 Park Avenue, New York, NY
10166-4193 and Wesley G. Nissen, Esq., Winston & Strawn LLP, 35 West Wacker
Drive, Chicago, IL 60601.





37







--------------------------------------------------------------------------------

(e)

Successors and Assigns.  Subject to applicable securities laws, this Warrant and
the rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors of the Company and the successors, permitted
assigns, heirs and legal beneficiaries of Holder.  The provisions of this
Warrant are intended to be for the benefit of all Holders from time to time of
this Warrant and shall be enforceable by any such Holder or holder of Warrant
Shares.

(f)

Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Holder and the Company.

(g)

Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

(h)

Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

[Signature Page Follows]





38







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

Dated:

                , 20__

 

 

 

 

 

 

ROOMLINX, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael S. Wasik

 

 

 

Title:

President





39







--------------------------------------------------------------------------------

NOTICE OF EXERCISE

To: RoomLinX, Inc.

(1)  The undersigned hereby elects to purchase ________ Warrant Shares of
RoomLinX, Inc. pursuant to the terms of the attached Warrant, and either [check
one]:

____ tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any, in lawful money of the United States

or

____ exercises the Warrant pursuant to the “net exercise” method set forth in
Section 2(b) of the Warrant.

(2)  Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

Name:      ______________________________________




Address:

______________________________________




______________________________________




______________________________________




SS or Tax #:  ___________________________________




(3)  The Warrant Shares shall be delivered to the following:




Name:      ______________________________________




Address:

______________________________________




______________________________________




______________________________________




Warrant Holder







By:______________________________________

      Name:

      Title:




Dated:________________________








40







--------------------------------------------------------------------------------







ASSIGNMENT FORM




(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)




FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to




_______________________________________________ whose address is




_______________________________________________________________.




_______________________________________________________________




Dated:  ___________________________________




Holder's Signature:

_____________________________




Holder's Address:

_____________________________




_____________________________




Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.








41





